Citation Nr: 0739025	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-18 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus, and if so, whether service connection is warranted.

2. Entitlement to service connection for hypertension, 
claimed as secondary to service-connected type I diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958 and from October 1959 to October 1977.  He is the 
recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran testified at a personal hearing before the 
undersigned Veteran's Law Judge, sitting at the RO in October 
2007; a transcript of the hearing is associated with the 
claims file.  

The Board observes that the veteran had initially appealed 
claims for service connection for high cholesterol and 
bilateral hearing loss.  However, in his May 2005 substantive 
appeal, he limited his appeal to his claims for service 
connection for tinnitus and hypertension.  Therefore, the 
Board considers the claims for high cholesterol and bilateral 
hearing loss to be withdrawn.  

The Board notes that in the June 2004 rating decision, the RO 
reopened the veteran's claim and then denied entitlement to 
service connection for tinnitus.  As reflected in the 
characterization of the issues on the first page of this 
decision, the Board is required to consider the issue of 
finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the veteran, he is not prejudiced by the Board's 
actions herein.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).

The issues of entitlement to service connection for tinnitus 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final rating decision issued in September 2003, the 
RO denied a claim for service connection for tinnitus.

2. Evidence added to the record since the final September 
2003 RO denial is new and material in that it raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for tinnitus.


CONCLUSION OF LAW

The September 2003 RO decision is final; new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the veteran's service 
connection claims herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006)) and the implementing 
regulations with regard to reopening of the veteran's claims.

In a September 2003 rating decision, the RO determined that 
there was no objective medical evidence that or tinnitus was 
incurred or aggravated by active duty military service.  In a 
rating decisions dated in September 2003 and June 2004, the 
RO considered additional evidence and reopened and again 
denied the claim.  The veteran was advised of these decisions 
and his appellate rights.  The first communication received 
from the veteran in regard to his claim for service 
connection for tinnitus was his July 2004 notice of 
disagreement with the June 2004 rating decision.  Thus, the 
September 2003 decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
veteran filed his application to reopen his claims of 
entitlement to service connection for hypertension and 
tinnitus in June 2003, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a)(2007), applies in this case:  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In support of the claim for tinnitus, VA has received the 
report of a private audiological evaluation dated in 
September 2003.  This evidence is new and material, in that 
it relates to an unestablished fact necessary to support the 
claims, specifically, a nexus between the veteran's tinnitus 
and his military service. 

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for tinnitus.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for tinnitus, the appeal to this 
extent is allowed, subject to further action as discussed 
below.


REMAND

The veteran contends that he has suffered constant tinnitus 
as a result of exposure to jet aircraft engines and weapons 
fire during military service.  Therefore, he contends that 
service connection is warranted.  The Board determines that a 
remand is necessary for further development.

The Board observes that the veteran was afforded a VA 
examination in May 2004 with regard to his tinnitus claim.  
At this examination, the audiologist noted the veteran's 
complaints of tinnitus for 20 to 30 years, as well as his in-
service and post-service news exposure.  However, although 
she found the veteran to currently have tinnitus, with regard 
to a nexus between the veterans's tinnitus and his service, 
the examiner stated that the cause of the veteran's tinnitus 
is unknown.

The Board finds this opinion to be unsatisfactory as a basis 
for a decision as to the merits of the veteran's service 
connection claim.  Therefore, the Board determines that a 
remand is necessary to obtain another opinion with regard to 
the etiology of the veteran's tinnitus. 

With regard to the veteran's hypertension, the veteran 
contends that such is the result of his service-connected 
type II diabetes mellitus.  Therefore, he contends that 
service connection is warranted.  The Board determines that a 
remand is necessary for further development of the claim.

At his October 2007 hearing, the veteran stated that he was 
diagnosed with hypertension at the same time as his diabetes, 
in 2003.  Statements from Dr. J. B. indicate that the veteran 
has hypertension and he has treated the veteran since January 
2003.  However, the May 2004 VA examination report states 
that the veteran informed the examiner that he had been 
taking medication for hypertension for 20 years.  
Additionally, the Board notes that the only medical evidence 
the veteran has submitted that reports a blood pressure 
reading is a March 1997 record from Camp Pendleton Naval 
Hospital, noting a reading of 158/97.  Although the veteran 
has submitted a release for records from Marion Heart 
Associates, it appears that records were not requested.  
Thus, the only medical evidence of record has been submitted 
by the veteran and includes records from Marion Heart 
Associates dated from February 2003 to May 2003 and in 
January 2005; February 1997 records from NAVCARE and the 
March 1997 record from Camp Pendleton.  Therefore, the Board 
determines that a remand is necessary to obtain additional, 
relevant treatment records, as well as schedule the veteran 
for another VA examination to determine the nature and 
etiology of his hypertension. 

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
identify all healthcare providers since 
October 1977 to the present and 
requested to complete a VA Form 21-
4142, Authorization and Consent to 
Release Information to VA, so that 
relevant records may be obtained.

2.	Complete treatment records should be 
requested from Marion Heart Associates 
and NAVCARE, 2492 Walnut Avenue, Suite 
110, Tustin, California 92780 and Camp 
Pendleton Naval Hospital, California.

3.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his tinnitus.  The 
claims file should be available for 
review, and such review should be noted 
in the examination report. Following 
the findings on examination and a 
review of all relevant evidence, the 
examiner should offer an opinion as to 
whether the veteran's tinnitus is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), etiologically related to 
the veteran's military service, 
including any noise exposure during 
that service.

4.	The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of his hypertension.  The 
claims file should be available for 
review, and such review should be noted 
in the examination report. 

Following the findings on examination 
and a review of all relevant evidence, 
the examiner should offer an opinion as 
to whether the veteran's hypertension 
is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), proximately due to or 
been chronically worsened by the 
veteran's service-connected type II 
diabetes mellitus or otherwise related 
to his military service.

5.	The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims file.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause may have adverse effects on his 
claim.  38 C.F.R. § 3.655 (2007). 

6.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the May 2005 statement 
of the case.  If the claims remain 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


